DISMISS; and Opinion Filed March 6, 2019.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01261-CR

                                 DONALD OZUMBA, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82145-2017

                               MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Pedersen, III
       Before the Court is appellant’s February 26, 2019 motion to dismiss the appeal. The

motion is signed by appellant and his counsel. We grant the motion. See TEX. R. APP. P. 42.2(a).

       We dismiss this appeal.




                                                   /Bill Pedersen, III/
                                                   BILL PEDERSEN, III
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

181261F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DONALD OZUMBA, Appellant                             On Appeal from the 380th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-01261-CR        V.                         Trial Court Cause No. 380-82145-2017.
                                                      Opinion delivered by Justice Pedersen, III,
 THE STATE OF TEXAS, Appellee                         Justices Brown and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of March, 2019.




                                                –2–